=~=0,=24=~=B~(R=ev~.0~2~/0~8/2~0~19~)J~ud~g~me~nt~in~a~C~ri~m~ina~1P~e~~~C~as~e~(M~o~di~fie~d)~==================================~P~ag~e~lo~f~l .tJ
                                          UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                   United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                          v.                                      (For Offenses Committed On or After November 1, 1987)


                     Cosme Bautista-Barron                                        Case Number: 3:19-mj-21809

                                                                                 Daniel Casillas
                                                                                 Defendant's Attorney


REGISTRATION NO. 74741298
THE DEFENDANT:
 IZI pleaded guilty to count( s) 1 of Complaint
                                               ------~----------~-------------------------------------
 0 was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                          Nature of Offense                                                         Count Number(s)
8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                               1

 0 The defendant has been found not guilty on count(s)
                                                                        --------------------------------------
 0 Count(s)                                                                       dismissed on the motion of the United States.
                 ----------------------------~-----




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:


                                     '
                                     " TIME SERVED

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
                                                                           0                                          days


 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 !lte defendant's possession at the time of arrest upon their deportation or remq~~·                          r.


 !LsJ Court\..,t;e~.9 rp_xnds defenday_t be deported/removed with relativj,~~ ~'IV~ ~VYGYl char~d in case
                    i
\~YNfJ2 WJ\ ~~V'f\ ~2.!l ~'lo                                            .-, :JOOSt OS~Ullt) l:t'[Vtll ~V<lYfD lhl
     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Friday, May 3, 2019
                                                                               Date of Imposition of Sentence



                                                                               ~-
                                 /
                   ./-:._
                        '-...?
Received ,
             ~
             DU~S~M--------------
                                                                               HON RABLE BARRY M. KURREN
                                                                               UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                          3:19-mj-21809
